UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2259



In re:   DENNIS SHIPMAN,


                Petitioner.




           On Petition for Writ of Mandamus.      (13-10403)


Submitted:   February 11, 2014              Decided:   February 20, 2014


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Dennis Shipman, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Dennis    Shipman       petitions       for    a     writ     of     mandamus

seeking an order directing the district court to act in two

emergency appeals filed in his bankruptcy case, which has since

been dismissed.            We conclude that Shipman is not entitled to

mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary      circumstances.             Kerr   v.     United     States

Dist.    Court,      426 U.S. 394,   402     (1976);       United        States    v.

Moussaoui,     333 F.3d 509,    516-17       (4th    Cir.   2003).          Further,

mandamus     relief    is    available      only    when    the   petitioner        has    a

clear right to the relief sought.                  In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

             The relief sought by Shipman is not available by way

of mandamus.        Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                                We

dispense     with     oral    argument       because       the    facts     and      legal

contentions     are    adequately      presented      in    the    materials        before

this court and argument would not aid the decisional process.



                                                                       PETITION DENIED




                                            2